           Case 21-60052 Document 49 Filed in TXSB on 08/10/21 Page 1 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 VICTORIA DIVISION
 In re:                                             §
                                                    §    Chapter 11
 SCOTT VINCENT VAN DYKE,                            §
                                                    §    Case No. 21-60052
           Debtor.                                  §
                                                    §
                                    NOTICE OF HEARING
                                    Related to Docket No. 37
          PLEASE TAKE NOTICE THAT the preliminary hearing set on Michael L. Noel’s

Motion for Relief from Stay Regarding State Court Litigation [Docket No. 37] (“Motion”)

originally set for August 17, 2021, at 10:00 a.m. is cancelled and a Final Hearing on the Motion

has been set for August 24, 2021 at 1:00 pm (prevailing Central Time) before Judge Lopez by

telephone and video conference.

          Audio communication will be by use of the Court’s dial-in facility. You may access the

facility at 832-917-1510. You will be responsible for your own long-distance charges. Once

connected, you will be asked to enter the conference room number. Judge Lopez’s conference

room number is 590153.

          You may view video via GoToMeeting. To use GoToMeeting, the Court recommends

that you download the free GoToMeeting application. To connect, you should enter the meeting

code “JudgeLopez” in the GoToMeeting app or click the link on Judge Lopez’s home page on

the Southern District of Texas website.




                                                1
                   Case 21-60052 Document 49 Filed in TXSB on 08/10/21 Page 2 of 5




        Dated: August 10, 2021                       Respectfully submitted,

                                                     FOLEY & LARDNER LLP


                                                     /s/ David S. Elder
                                                     David S. Elder
                                                     State Bar No. 06507700
                                                     1000 Louisiana Street, Suite 2000
                                                     Houston, Texas 77002-2099
                                                     Telephone: 713-276-5500
                                                     Email: dselder@foley.com


                                                     ATTORNEYS FOR MICHAEL L. NOEL




                                        CERTIFICATE OF SERVICE

                I do hereby certify that on August 10, 2021, a true and correct copy of the foregoing
        Notice of Hearing was served by United States mail, first class, postage prepaid to the parties on
        the attached service list or via CM/ECF to all parties authorized to receive electronic notice in
        this case.

                                                                    /s/ David S. Elder
                                                                    David S. Elder




                                                        2
4827-1267-3781.1
                            Case 21-60052 Document 49 Filed in TXSB on 08/10/21 Page 3 of 5
Label Matrix for local noticing                Forest Home Plantation, LLC                    Harris County, et al.
0541-6                                         c/o Leann O. Moses                             Linebarger Goggan Blair & Sampson LLP
Case 21-60052                                  1100 Poydras Street                            c/o John P. Dillman
Southern District of Texas                     Suite 3100                                     P.O. Box 3064
Victoria                                       New Orleans, LA 70163-1102                     Houston, TX 77253-3064
Tue Aug 10 09:54:32 CDT 2021
Henke, Williams & Boll, LLP                    6                                              AmeriCredit/GM Financial
2929 Allen Parkway, Suite 3900                 United States Bankruptcy Court                 Attn: Bankruptcy
Houston, TX 77019-7125                         PO Box 61010                                   PO Box 183853
                                               Houston, TX 77208-1010                         Arlington, TX 76096-3853


BBVA Compass                                   Bank of America                                Cadence/Superior Bank
Attn: Bankruptcy                               4909 Savarese Circle FL1-908-01-50             Operations Center
PO Box 10566                                   Tampa, FL 33634-2413                           Birmingham, AL 35203
Birmingham, AL 35296-0001


Central Portfolio Control                      Chase Auto Finance                             (p)JPMORGAN CHASE BANK N A
Attn: Bankruptcy Attn: Bankruptcy              P.O. Box 78101                                 BANKRUPTCY MAIL INTAKE TEAM
10249 Yellow Circle Dr , Ste 200               Phoenix, AZ 85062-8101                         700 KANSAS LANE FLOOR 01
Minnetonka, MN 55343-9111                                                                     MONROE LA 71203-4774


Citibank                                       Encore Bank                                    Harris County et al.
Citicorp Credit Srvs/Centralized Bk dept       Nine Greenway Plaza                            c/o John P. Dillman
PO Box 790034                                  Houston, TX 77046-0900                         Linebarger Goggan Blair & Sampson LLP
St Louis, MO 63179-0034                                                                       P.O. Box 3064
                                                                                              Houston, TX 77253-3064

JPMorgan Chase Bank, N.A.                      Johns & Hebert PLLC f/k/a Johns & Counsel PL   Michael L. Noel
s/b/m/t Chase Bank USA, N.A.                   2028 East Ben White Boulevard, Suite 240       12222 Taylorcrest
c/o Robertson, Anschutz & Schneid, P.L.        Austin, Texas 78741-6931                       Houston, TX 77024-4247
6409 Congress Avenue, Suite 100
Boca Raton, FL 33487-2853

(p)PHOENIX FINANCIAL SERVICES LLC              (p)TMX FINANCE LLC FORMERLY TITLEMAX           US Trustee
PO BOX 361450                                  15 BULL STREET                                 Office of the US Trustee
INDIANAPOLIS IN 46236-1450                     SUITE 200                                      515 Rusk Ave
                                               SAVANNAH GA 31401-2686                         Ste 3516
                                                                                              Houston, TX 77002-2604

Wells Fargo Bank N.A., d/b/a Wells Fargo Aut   Wells Fargo Dealer Services                    Brendon D Singh
PO Box 130000                                  Attn: Bankruptcy 1100 Corporate Center D       Tran Singh, LLP
Raleigh, NC 27605-1000                         Raleigh, NC 27607-5066                         2502 La Branch Street
                                                                                              Houston, TX 77004-1028


Eva S. Engelhart, Chapter 7 Trustee            Melissa A Haselden                             Reese Baker
7700 San Felipe, Suite 550                     Haselden Farrow PLLC                           950 Echo Lane, Suite 300
Houston, TX 77063-1618                         Pennzoil Place                                 Houston, TX 77024-2824
                                               700 Milam
                                               Suite 1300
                                               Houston, TX 77002-2736
Scott Vincent Van Dyke                         Susan Tran Adams
1515 South Boulevard                           Tran Singh LLP
Houston, TX 77006-6335                         1010 Lamar
                                               Suite 1160
                                               Houston, TX 77002-1349
                             Case 21-60052 Document 49 Filed in TXSB on 08/10/21 Page 4 of 5

                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Chase Card Services                                  Phoenix Financial Services, LLC                      Titlemax of Texas
Attn: Bankruptcy                                     Attn: Bankruptcy                                     15 Bull St Ste 200
PO Box 15298                                         PO Box 361450                                        Savannah, GA 31401-2686
Wilmington, DE 19850                                 Indianapolis,, IN 46236




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Anzar Settlement Funding Corp.                    (u)Builders West, Inc.                               (u)Cadence Bank, N.A.




(u)Littlemill Limited                                (u)Philadelphia Indemnity Insurance Company          (u)Prosperity Settlement Funding, Inc.




(du)Philadelphia Indemnity Insurance Company         (u)Andrea Lore                                       (u)Michael L. Noel




End of Label Matrix
Mailable recipients     28
Bypassed recipients      9
Total                   37
                         Case 21-60052 Document 49 Filed in TXSB on 08/10/21 Page 5 of 5

Anzar Settlement Funding Corp              Builders West, Inc.
                                                                                 Cadence Bank, NA
c/o Julie Goodrich Harrison                c/o Dale R Mellencamp
                                                                                 c/o Travis Clayton Badger
Norton Rose Fulbright US LLP               BairHilty PC
                                                                                 3400 Ave H, 2nd Fl
1301 McKinney St, Ste 5100                 14711 Pebble Bend Drive
                                                                                 Rosenberg, TX 77471
Houston, TX 77010                          Houston, TX 77068

Littlemill Limited                         Andrea Lore                           Philadelphia Indemnity Insurance
c/o Julie Goodrich Harrison                c/o Julie Goodrich Harrison           c/o Robert W. Miller
Norton Rose Fulbright US LLP               Norton Rose Fulbright US LLP          Manier & Herod, P.C.
1301 McKinney St, Ste 5100                 1301 McKinney St, Ste 5100            1201 Demonbreun Street, Suite 900
Houston, TX 77010                          Houston, TX 77010                     Nashville, TN 37203
                                                                                 Anglo-Dutch Energy, Anglo-Dutch (Tenge)
Prosperity Settlement Funding, Inc.        Ha Minh Nguyen
                                                                                 LLC, Anglo-Dutch Everest, LLC, Anglo-Dutch
c/o Julie Goodrich Harrison                Jason Ruff
                                                                                 (Neftenge), & Anglo-Dutch Energy Partners
Norton Rose Fulbright US LLP               Office of the United States Trustee
                                                                                 IV, LLC
1301 McKinney St, Ste 5100                 515 Rusk St., Ste. 3516
                                                                                 PO Box 22322
Houston, TX 77010                          Houston, TX 77002
                                                                                 Houston, TX 77227

                                           Builders West, Inc.
American Oil & Gas, LLC                                                          Trieagle Energy
                                           c/o Rusty Hardin & Associates, LLP
PO Box 22322                                                                     PO Box 974655
                                           1401 McKinney, Suite 2250
Houston, TX 77227                                                                Dallas, TX 75397
                                           Houston, TX 77010

                                                                                 CenterPoint Energy
AT&T U-Verse
                                           City Of Houston – Water Department    Attn: Bankruptcy
PO Box 5014
                                           PO Box 1560                           PO Box 4981
Carol Stream, IL 60197
                                           Houston, TX 77251                     Houston, TX 77210-4981



Propel Financial Services, LLC                                                   Littlemill Limited
                                           Internal Revenue Service
PO Box 100350                                                                    c/o HMH
                                           PO Box 7346
San Antonio, TX 78201                                                            3200 Travis 4th Floor
                                           Philadelphia, PA 19101
                                                                                 Houston, TX 77006


Philadelphia Indemnity Insurance Company
c/o KF&D, PLLC
909 18th Street
Plano, TX 75074
